Citation Nr: 9900571	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-40 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound of the right thigh with muscle 
damage (Muscle Group XIII), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO denied entitlement to an 
increased disability evaluation for residuals of a gunshot 
wound of the right thigh with muscle damage (Muscle Group 
XIII), and for post-traumatic causalgia of the right tibialis 
posterior and sciatic nerve at L4, S1 and S2.  

In November 1997, the Board granted entitlement to an 
increased evaluation of 30 percent for post-traumatic 
causalgia of the right tibialis posterior and sciatic nerve 
at L4, S1 and S2, and remanded the issue of entitlement to an 
increased evaluation for residuals of a gunshot wound of the 
right thigh with muscle damage (Muscle Group XIII) to the RO 
for further development.  

In September 1998 the RO issued a rating decision in 
pertinent part affirming the denial of entitlement to an 
increased evaluation for residuals of a gunshot wound of the 
right thigh (Muscle Group XIII).  The case has been returned 
to the Board for further appellate consideration. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has asserted, in essence, that the current 
disability evaluation for the right thigh gunshot wound 
residuals does not adequately compensate him for their 
disabling manifestations. 

The Board has reviewed the development undertaken pursuant to 
the Board remand in light of the recent decision in Stegall 
v. West, 11 Vet. App. 268 (1998).  In concluding that another 
remand was required, the Court, in Stegall, noted the 
following regarding the Departments failure to comply with 
the terms of a recent Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold 
further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally 
or as [] the head of the Department.  
38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as 
those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the proper 
execution and administration of all laws 
administered by the Department and for the 
control, direction, and management of the 
Department.  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  

While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) (Court shall take 
due account of the rule of prejudicial 
error), the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status.

In remanding the case in 1997, the Board in essence desired 
to have a record that would support an informed 
determination.  As the Board requested, the RO asked for a 
complete record of medical treatment and processed a request 
for medical examinations.  

However, the Board finds deficiencies in the development 
after the 1997 remand that could arguably be considered 
prejudicial to the claim as it concerns the matter on appeal.  
In the remand the Board noted that an evaluation must be 
based upon the factors that appear within the rating 
criteria, which in this case required a current medical 
assessment as discussed in Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  

Since current and previous rating criteria were applicable, 
the RO was to be mindful of the application of Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  However, in 
Henderson v. West, No. 95-310 (U.S. Vet. App. Nov. 10, 1998), 
where changed regulations are essentially neutral, the 
holding in Karnas is not for application.  This appears to be 
the case with respect to the regulatory changes for rating 
muscle injuries effective in July 1997.



The Board stated that the claims folder was to be available 
to the examiners.  One examiner in 1998 stated the claims 
folder was not available while another did not indicate 
whether or not it had been available for review.  The 
representative pointed out this deficiency in a December 1998 
written argument in favor of another remand.  

The Board observes that MG XIII function is extension of hip 
and flexion of the knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see MG 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The recent examinations in 1998 do not appear to 
include findings that correspond to the schedular criteria.  
It appears that the hip and knee are the focus of functional 
impairment from MG XIII, but the examinations in 1998 do not 
appear to address the relevant knee function.  See for 
example Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal, the Board finds it necessary 
that the case again be remanded for the following action:

1.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
an increased evaluation for residuals of 
a gunshot wound of the right thigh (MG 
XIII).  The veteran should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him recently for his right thigh 
disability.  




After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veterans complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veterans response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
examination by an appropriate specialist to 
determine the nature and extent of severity 
of the veterans residuals of a gunshot wound 
of the right thigh with muscle damage to MG 
XIII.  Any further indicated special studies 
should be conducted and photographs should be 
obtained if deemed warranted.  The claims 
file, a copy of the criteria for rating 
muscle injuries under diagnostic code 5313, 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the rating criteria under 
Diagnostic Code 5313 for the current and, at 
a minimum, the next higher rating, which 
should be provided to the examiner, and 
comment on the extent of the functional 
limitations caused by the disability.  The 
examiner should provide the rationale for all 
opinions or conclusions expressed.  


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the veteran's claim for an 
increased evaluation for residuals of a 
gunshot wound of the right thigh with 
muscle damage to MG XIII.  

If the benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review.  By 
this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R.BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
